Citation Nr: 0414795	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-45 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

Historically, the veteran filed a claim service connection 
for a head injury in July 1980, which was denied by rating 
decision in August 1980.  He filed another claim for service 
connection for a head injury in October 1981, which was 
denied by rating decision in June 1982.  Subsequently, the 
veteran filed a claim for service connection for eyesight 
problems secondary to herbicides containing dioxin during 
service in Vietnam; this claim was denied by rating decision 
dated in April 1995.  The veteran filed a claim for service 
connection for an eye injury in March 1996, which was denied 
in a May 1996 decision.  The veteran then filed the current 
claim in May 1996.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The status of the veteran's hearing requests are unclear and 
review of the record indicates there are no hearing 
transcripts on file.  The veteran submitted a written request 
for a local hearing with his Notice of Disagreement in 
September 1996.  The RO sent the veteran notification of a 
local hearing in September 1996 that was scheduled in October 
1996 in Houston, Texas.  The veteran also submitted a VA Form 
9 in October 1996, which indicated he would personally appear 
for a Board hearing at a local VA office.  A handwritten 
notation indicates the veteran did not appear for the local 
hearing.  In November 1996, the veteran submitted another 
request for a local hearing in Houston.  In December 1996, 
the RO received a copy of the veteran's VA Form 9 with the 
ex's in the hearing block whited out.   

A letter from the veteran's representative, dated in October 
1999, addressed to the veteran, indicates that VA erred in 
not scheduling a hearing and completing the veteran's appeal.  

A January 2001 letter from the RO advised the veteran that 
the "hearing you requested" has been scheduled for January 
2001 in Houston.  A letter from the veteran's representative, 
dated in January, stated the veteran had relocated to an area 
within Waco RO's jurisdiction and he requested the hearing be 
rescheduled in Waco.  A Report of Contact dated in April 
indicates the veteran requested the Decision Review Officer 
(DRO) call him regarding the status of his claim, so he could 
decide whether to go forward with a hearing.  In May, the 
Waco RO sent a notice of a scheduled hearing for June.  A 
Report of Contact in July indicates that the DRO tried to 
call the veteran, but was unable to reach him.  The note 
concluded, "We will schedule for hearing."  There is no 
further information in the file with regard to the hearing 
requests.

A request for a hearing may be withdrawn by an appellant at 
any time before the date of the hearing.  A request for a 
hearing may not be withdrawn by an appellant's representative 
without the consent of the appellant.  38 C.F.R. § 20.703(e) 
(2003).  It is not evident from the record who submitted the 
whited out copy of the VA Form 9.  Consequently, the record 
fails to establish a clear withdrawal of the veteran's 
request for a Board hearing.  Moreover, there is no 
indication that the veteran ever withdrew his request for a 
local hearing.  Consequently, this matter must be remanded to 
clarify the veteran's hearing requests and afford the veteran 
a local and/or Board hearing, if indicated.

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued regulations to 
implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) CAVC has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  In this case, the RO 
issued a development letter to the appellant in July 2003.  
The letter provides the veteran with the revised standard for 
new and material evidence, which applies to claims filed on 
or after August 29, 2001.  The veteran's claim was filed in 
May 1996.  The Board also notes that the Supplemental 
Statement of the Case, provided in August 2002, recites the 
revised version of § 3.156, when the version in effect prior 
to August 29, 2001, governs the veteran's claim.  A new 
development letter should be issued that accurately reflects 
the applicable definition and standard for new and material 
evidence.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (prior to August 
29, 2001).  Therefore, to properly develop new and material 
evidence, a review of past deficiencies in evidence is 
imperative.  Review of the record in this matter indicates 
that medical evidence is needed to establish the extent of 
the veteran's chronic eye/head residuals, if any, and to 
establish a connection to an event, disease, or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (The resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.)  VA 
determined that under the discretionary and explicit 
authority granted by the VCAA, the provisions requiring the 
VA to provide an examination would be applicable to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).  Since the RO has determined that 
new and material evidence has not been submitted and the 
Board has not decided the appeal, the VA is under no legal 
obligation to afford the veteran an examination at this 
point.

Review of the record shows the veteran's initial claim for 
chronic residuals of a head injury was denied in August 1980 
because it was not found on the latest VA compensation and 
pension physical examination (C&P examination).  

The January 1982 rating decision indicates the veteran's 
claim to reopen for service connection for head injury was 
denied because the latest VA examiner felt "it will be 
difficult to relate this (residual headaches, blurred vision, 
and impairment in concentration which represented a 
concussion syndrome) to in-service injury due to the rather 
prolonged period of time since injury."  Review of the 
examination report reveals there was no historical 
information available to him and he concluded, "Based on the 
information available today, the patient had a head injury in 
1968 with a 24 hour period of loss of consciousness.  He has 
residual headaches, blurred vision, and impairment in 
concentration, which could represent a concussive syndrome, 
although this would be a rather prolonged period of time 
since onset.  The records from the injury in 1968 would be 
helpful in analyzing this problem."  

The May 1996 rating decision indicates the current claim was 
not reopened because "the current evidence does not 
establish an eye injury was incurred in or aggravated by 
military service."

M.R.C., M.D., states in August 2001, "It is my feeling that 
(the veteran) did sustain ocular trauma to the left eye 
during the jeep accident in 1968, this is most likely 
unrelated to his later development of chronic uveitis.  It is 
further my opinion that the chronic uveitis, which he 
currently has, is related to underlying ankylosing 
spondylitis.  This is a rheumatological disease of 
immunologic origin.  I do not know if ankylosing spondylitis 
can be triggered by trauma, which (the veteran) sustained in 
the jeep in 1968; however, this should be explored as that 
would allow a direct link of his eye condition to the jeep 
accident in South Vietnam."

It should be recognized that the probative value of any 
medical opinion would probably be enhanced by the examiner's 
complete review of the veteran's medical records, including 
his service medical records.  Thus, a medical opinion should 
not be based solely on medical history provided by the 
veteran.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Therefore, review of the 
veteran's service medical records and pertinent treatment 
records for the interim should also be reviewed, if possible, 
and noted in any medical opinion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:


1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The 
letter should include the applicable 
definition of new and material evidence. 
38 C.F.R. § 3.156(a) (prior to August 29, 
2001).  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter to include obtaining any medical 
records not currently on file that are 
identified pursuant to that letter.

2.  The RO should schedule the veteran 
for a hearing at the Waco, Texas, RO in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West 2002); 38 C.F.R. 
§§ 19.75, 20.704 (2003).  (The RO should 
clarify whether the veteran desires a 
local hearing, a Travel Board hearing or 
a videoconference hearing.)

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




